SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended April 2, 2011 or []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number 033-75706-01 BERRY PLASTICS CORPORATION (Exact name of registrant as specified in its charter) Delaware 35-1814673 (State or other jurisdiction of incorporation or organization) (IRS employer identification number) SEE TABLE OF ADDITIONAL REGISTRANT GUARANTORS Registrant’s telephone number, including area code:(812) 424-2904 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark whether the registrants:(1) have filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) have been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Not applicable Indicate by check mark whether the registrants are large accelerated filers, accelerated filers, or non-accelerated filers.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer []Accelerated filer[]Non-accelerated filer [X] Indicate by check mark whether the registrants are shell companies (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Yes[]No [X] As of May 16, 2011, all of the outstanding 100 shares of the Common Stock, $.01 par value, of Berry Plastics Corporation were held by Berry Plastics Group, Inc. Table of Additional Registrant Guarantors Exact Name Jurisdiction of Organization Primary Standard Industrial Classification Code Number I.R.S.Employer Identification No. Name, Address and Telephone Number of Principal Executive Offices Aerocon, LLC Delaware 35-1948748 (a) Berry Iowa, LLC Delaware 42-1382173 (a) Berry Plastics Design, LLC Delaware 62-1689708 (a) Berry Plastics Technical Services, Inc. Delaware 57-1029638 (a) Berry Sterling Corporation Delaware 54-1749681 (a) CPI Holding Corporation Delaware 34-1820303 (a) Knight Plastics, LLC Delaware 35-2056610 (a) Packerware, LLC Delaware 48-0759852 (a) Pescor, Inc. Delaware 74-3002028 (a) Poly-Seal, LLC Delaware 52-0892112 (a) Venture Packaging, Inc. Delaware 51-0368479 (a) Venture Packaging Midwest, Inc. Delaware 34-1809003 (a) Berry Plastics Acquisition Corporation III Delaware 37-1445502 (a) Berry Plastics Opco, Inc. Delaware 30-0120989 (a) Berry Plastics Acquisition Corporation V Delaware 36-4509933 (a) Berry Plastics Acquisition Corporation VIII Delaware 32-0036809 (a) Berry Plastics Acquisition Corporation IX Delaware 35-2184302 (a) Berry Plastics Acquisition Corporation X Delaware 35-2184301 (a) Berry Plastics Acquisition Corporation XI Delaware 35-2184300 (a) Berry Plastics Acquisition Corporation XII Delaware 35-2184299 (a) Berry Plastics Acquisition Corporation XIII Delaware 35-2184298 (a) Berry Plastics Acquisition Corporation XV, LLC Delaware 35-2184293 (a) Kerr Group, LLC Delaware 95-0898810 (a) Saffron Acquisition, LLC Delaware 94-3293114 (a) Setco, LLC Delaware 56-2374074 (a) Sun Coast Industries, LLC Delaware 59-1952968 (a) Cardinal Packaging, Inc. Ohio 34-1396561 (a) Covalence Specialty Adhesives LLC Delaware 20-4104683 (a) Covalence Specialty Coatings LLC Delaware 20-4104683 (a) Caplas LLC Delaware 20-3888603 (a) Caplas Neptune, LLC Delaware 20-5557864 (a) Captive Plastics Holding, LLC Delaware 20-1290475 (a) Captive Plastics, LLC Delaware 22-1890735 (a) Grafco Industries Limited Partnership Maryland 52-1729327 (a) Rollpak Corporation Indiana 35-1582626 (a) Pliant, LLC Delaware 43-2107725 (a) Pliant Corporation International Utah 87-0473075 (a) Uniplast Holdings, LLC Delaware 13-3999589 (a) Uniplast U.S., Inc. Delaware 04-3199066 (a) Berry Plastics SP, Inc. Virginia 52-1444795 (a) (a)101 Oakley Street, Evansville, IN 47710 -2- CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This Form 10-Q includes "forward-looking statements," within the meaning of Section 27A of the Securities Act and Section 21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), with respect to our financial condition, results of operations and business and our expectations or beliefs concerning future events.The forward-looking statements include, in particular, statements about our plans, strategies and prospects under the heading "Management’s Discussion and Analysis of Financial Condition and Results of Operations".You can identify certain forward-looking statements by our use of forward-looking terminology such as, but not limited to, "believes," "estimates," "intends," "plans," "likely," "will," "would," "could" and similar expressions that identify forward-looking statements.All forward-looking statements involve risks and uncertainties.Many risks and uncertainties are inherent in our industry and markets. Others are more specific to our operations.The occurrence of the events described and the achievement of the expected results depend on many events, some or all of which are not predictable or within our control.Actual results may differ materially from the forward-looking statements contained in this Form 10-Q.Factors that could cause actual results to differ materially from those expressed or implied by the forward-looking statements include: · risks associated with our substantial indebtedness and debt service; · changes in prices and availability of resin and other raw materials and our ability to pass on changes in raw material prices on a timely basis; · performance of our business and future operating results; · risks related to our acquisition strategy and integration of acquired businesses; · reliance on unpatented know-how and trade secrets; · increases in the cost of compliance with laws and regulations, including environmental laws and regulations; · risks related to disruptions in the overall economy and the financial markets may adversely impact our business; · catastrophic loss of one of our key manufacturing facilities; · risks of competition, including foreign competition, in our existing and future markets; · general business and economic conditions, particularly an economic downturn; and · the other factors discussed in our Form 10-K for the fiscal year ended October 2, 2010 in the section titled “Risk Factors.” Readers should carefully review the factors discussed in our Form 10-K for the fiscal year ended October 2, 2010 in the section titled “Risk Factors” and other risk factors identified from time to time in our periodic filings with the Securities and Exchange Commission and should not place undue reliance on our forward-looking statements.We undertake no obligation to update any forward-looking statements to reflect changes in underlying assumptions or factors, new information, future events or other changes. AVAILABLE INFORMATION We make available, free of charge, our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments, if any, to those reports through our Internet website as soon as practicable after they have been electronically filed with or furnished to the Securities and Exchange Commission.Our internet address is www.berryplastics.com.The information contained on our website is not being incorporated herein. -3- Berry Plastics Corporation Form 10-Q Index For Quarterly Period Ended April 2, 2011 Part I. Financial Information Page No. Item 1. Financial Statements: Consolidated Balance Sheets 5 Consolidated Statements of Operations 6 Consolidated Statements of Changes in Stockholders’ Equity 7 Consolidated Statements of Cash Flows 8 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 31 Item 4. Controls and Procedures 32 Part II. Other Information Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 3. Defaults Upon Senior Securities 32 Item 4. Submission of Matters to a Vote of Security Holders 33 Item 5. Other Information 33 Item 6. Exhibits 33 Signature 34 -4- Berry Plastics Corporation Consolidated Balance Sheets (In Millions of Dollars) April 2, October 2, 2010 Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable (less allowance for doubtful accounts of $12 at April 2, 2011 and $13 at October 2, 2010, respectively) Inventories: Finished goods Raw materials and supplies Deferred income taxes 55 53 Prepaid expenses and other current assets 45 46 Total current assets Property, plant and equipment: Land, buildings and improvements Equipment and construction in progress Less accumulated depreciation Goodwill, intangible assets and deferred costs Other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Current portion of long-term debt 31 29 Total current liabilities Long-term debt, less current portion Deferred income taxes Other long-term liabilities Total liabilities Commitments and contingencies Stockholders' equity: Parent company investment, net Accumulated deficit ) ) Accumulated other comprehensive loss (8 ) ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ See notes to consolidated financial statements. -5- Berry Plastics Corporation Consolidated Statements of Operations (Unaudited) (In Millions of Dollars) Quarterly Period Ended Two Quarterly Periods Ended April 2, 2011 April 3, 2010 April 2, 2011 April 3, 2010 Net sales $ Costs and expenses: Cost of goods sold Selling, general and administrative 96 88 Restructuring and impairment charges 10 3 31 9 Other operating expenses 7 6 17 33 Operating income 52 46 70 57 Loss on extinguishment of debt — — 68 — Other income, net — (2
